Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed.
Claims 1 and 13: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a motor driving apparatus and method for driving a two-phase stepping motor with a rotor, and first and second coils, the apparatus comprising:
wherein the driving circuit is configured to supply a first series of driving pulses to start rotation of the rotor from a stationary state thereof into a rotating state thereof, and cyclically supply a second series of driving pulses to maintain the rotation of the rotor while in the rotating state, wherein the first series of driving pulses consists of the second driving pulse, the third driving pulse, and the fourth driving pulse in this order, and the second series of driving pulses consists of the first driving pulse, the second driving pulse, the third driving pulse, and the fourth driving pulse in this order.
The prior art made of record “Saito US 2018/0088533”, discloses a stepping motor includes: a rotor; and a stator including an opening accommodating the rotor, a first side yoke extending from the opening in a first direction, a second side yoke extending from the opening in a second direction that is a direction opposite to the first direction, and one or a plurality of coils magnetically coupled to the first side yoke or the second side yoke. Assuming a direction orthogonal to the first direction and the second direction is defined as a third direction, a first recess is formed in an outer circumference of the stator at a position rotated from the third direction toward the second direction by a prescribed first angle and a second recess that determines a stable resting position of the rotor is formed at a position rotated from the second direction toward the third direction by a prescribed second angle.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846